Respondent recovered a judgment against the defendant insurance company for the reasonable value of his attorneys’ services and expenses in defending two actions for personal injuries brought against him and the amounts paid in settlement of such actions after the insurance company had disclaimed liability upon the ground of non-coverage and after refusal by the insurance *733company to defend. Judgment and order denying motion to set aside the verdict and grant a new trial unanimously affirmed, with costs. No opinion. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.